<head>

<title>USCA1 Opinion</title>



	<style type="text/css" media="screen, projection, print">



		<!--

		@import url(/css/dflt_styles.css);

		-->

	</style>

</head>

<body>

<p align=center>

</p><br>

<pre>       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT] <br>                 United States Court of Appeals <br>                     For the First Circuit <br> <br> <br> <br> <br> <br>Nos. 98-1311 <br>     98-2219 <br> <br>                          UNITED STATES, <br> <br>                            Appellee, <br> <br>                                v. <br> <br>                   FELIX J. GONZALEZ-DEL-VALLE, <br> <br>                      Defendant, Appellant. <br> <br> <br> <br>          APPEALS FROM THE UNITED STATES DISTRICT COURT <br> <br>                 FOR THE DISTRICT OF PUERTO RICO <br> <br>         [Hon. Daniel R. Domnguez, U.S. District Judge] <br> <br> <br> <br>                              Before <br> <br>                    Selya, Boudin and Lynch, <br>                        Circuit Judges. <br>                                 <br>                                 <br>                                 <br>                                 <br>     J. Whitfield Larrabee and Rafael Anglada-Lopez on briefs for <br>appellant. <br>     Guillermo Gil, United States Attorney, Jorge E. Vega Pacheco, <br>Assistant United States Attorney, Jose A. Ruiz-Santiago, Assistant <br>United States Attorney, and Nelson Perez-Sosa, Assistant United <br>States Attorney, on briefs for appellee. <br> <br> <br> <br> <br> <br>June 10, 1999 <br> <br> <br> <br>  <br>            Per Curiam.  Defendant-appellant Felix J. Gonzalez <br> del Valle appeals from the district court's determination that <br> no excess time was served on previous federal sentences and its <br> denial of Gonzalez' request that his sentence be reduced <br> (Appeal No. 98-2219).  We have carefully reviewed the record, <br> including the documentation of Gonzalez' prior federal <br> sentences.  We conclude that the district court did not err in <br> declining to modify Gonzalez' sentence. <br>            On appeal, Gonzalez argues that he is entitled to <br> thirteen months' credit for time served in excess of the <br> sentence imposed in Case No. 88-009.  This is a new argument, <br> not raised before the district court.  Therefore, the plain <br> error standard of review applies. See United States v. Olivier- <br> Diaz, 13 F.3d 1, 5 (1st Cir. 1993).  "Where the error that <br> defendant asserts on appeal depends upon a factual finding the <br> defendant neglected to ask the district court to make, the <br> error cannot be 'clear' or 'obvious' unless the desired factual <br> finding is the only one rationally supported by the record <br> below." Id.  That standard is not met here. <br>            Gonzalez claims that his present sentence should be <br> reduced by four months for time that he spent in a half-way <br> house following his release on parole.  The record reveals, <br> however, that it was a condition of Gonzalez' parole that he <br> spend the first four months of supervision residing at a half- <br> way house.  The governing statute specifically authorized such <br> a condition. See 18 U.S.C.  4209(c)(1).   <br>            Gonzalez also claims entitlement to nine months' <br> credit for time that lapsed between the execution of the parole <br> warrant and the revocation of his parole.  No excess time was <br> served, however.  The record shows that although the actual <br> revocation did not occur until September 1993, the total time <br> to be served following revocation of parole was calculated <br> starting from December 10, 1992, the date that the parole <br> warrant was executed.  Gonzalez' contention that his due <br> process rights were violated because a revocation hearing was <br> not held in a timely manner, even if proved, would not entitle <br> him to receive credit with respect to the sentence he is <br> presently serving.  The harm, if any, occurred in connection <br> with Case No. 88-009, not this case.  <br>            Gonzalez' sentence is affirmed. See Loc.R. 27.1.     <br>  <br></pre>

</body>

</html>